No. 13863
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1978


THE STATE OF MONTANA,
                        Plaintiff and Respondent,
             -vs-
RICHARD SANDERS,
                        Defendant and Appellant.


Appeal from:      District Court of the Sixth Judicial District,
                  Honorable C. B. Sande, Judge presiding.
Counsel of Record:
    For Appellant:
        Calton and Stephens, Billings, Montana

    For Respondent :

        Hon. Mike Greely, Attorney General, Helena, Montana
        Jack Yardley, County Attorney, Livingston, Montana


                            Submitted:    February 27, 1978
                              Decided :   MAR 17 1978
Filed: MFg   '-
              .
                  y-2
Mr.    J u s t i c e Gene B.       Daly d e l i v e r e d t h e Opinion of t h e C o u r t .


           his i s a n a p p e a l from a n o r d e r o f t h e D i s t r i c t C o u r t ,

P a r k County, denying d e f e n d a n t ' s motion f o r p o s t - c o n v i c t i o n

relief.

         T h i s i s t h e t h i r d o c c a s i o n t h a t t h i s c a s e h a s been

b e f o r e t h i s Court.         I n March 1 9 7 0 , a p p e l l a n t was c h a r g e d

w i t h t h r e e c o u n t s of f e l o n y a s s a u l t .     Count I a l l e g e d h e

a s s a u l t e d t h r e e i t i n e r a n t magazine sales g i r l s .          Count I1

a l l e g e d d e f e n d a n t p o i n t e d a l o a d e d gun a t a t o u r i s t .      Count

I11 a l l e g e d d e f e n d a n t a s s a u l t e d a f o r m e r employee.           Count I

was d i s m i s s e d f o r l a c k of e v i d e n c e .        Defendant was c o n v i c t e d

on Counts I1 and 111, b u t t h e c o n v i c t i o n s w e r e r e v e r s e d on

a p p e a l a s e x t r a n e o u s e v i d e n c e had been i m p r o p e r l y a l l o w e d .

S t a t e v. Sanders,           ( 1 9 7 1 ) , 158 Mont. 113, 489 P.2d 371.

        Defendant was r e t r i e d and c o n v i c t e d of second d e g r e e

a s s a u l t i n 1972.        T h a t c o n v i c t i o n w a s a p p e a l e d on l a c k o f

speedy t r i a l and w a s a f f i r m e d .          S t a t e v. Sanders,         (1973),

163 Mont.        209, 516 P.2d 372. D e f e n d a n t ' s d e f e r r e d i m p o s i t i o n

of s e n t e n c e w a s revoked and h e w a s s e n t e n c e d t o f o u r y e a r s

i n t h e s t a t e prison.            S a n d e r s s e r v e d h i s t e r m i n p r i s o n and

h e i s no l o n g e r i n c a r c e r a t e d .

        I n December 1973, d e f e n d a n t f i l e d a p e t i t i o n i n U n i t e d

S t a t e s D i s t r i c t Court f o r post-conviction               relief.        The

p e t i t i o n was r e f e r r e d t o t h e D i s t r i c t C o u r t , S i x t h J u d i c i a l

D i s t r i c t of t h e S t a t e of Montana, i n and f o r t h e County of

Park.       I n A p r i l 1977, t h e D i s t r i c t C o u r t e n t e r e d a n o r d e r
denying a l l p o s t - c o n v i c t i o n r e m e d i e s .     Appellant appeals

from t h a t o r d e r .

        I n March 1970, a p p e l l a n t w a s c h a r g e d w i t h t h r e e c o u n t s

of f e l o n i o u s a s s a u l t .    After h i s a r r e s t , appellant contacted

Dan Y a r d l e y , a n a t t o r n e y who had p r e v i o u s l y handled c i v i l
m a t t e r s f o r t h e a p p e l l a n t , r e g a r d i n g r e p r e s e n t a t i o n on t h e

criminal charges.               A t t h e t i m e of t h i s c o n s u l t a t i o n , J a c k

Yardley, t h e b r o t h e r and p a r t n e r of Dan Y a r d l e y , was t h e

c i t y a t t o r n e y of L i v i n g s t o n , Montana.          According t o t h e

a f f i d a v i t by J a c k Y a r d l e y , d a t e d October 27, 1975, a s soon

as J a c k became aware t h a t a p p e l l a n t was making i n q u i r y of

h i s p a r t n e r , Dan Y a r d l e y , J a c k e n t e r e d t h e o f f i c e and

a d v i s e d Dan Yardley and a p p e l l a n t and h i s w i f e t h a t a

p o t e n t i a l c o n f l i c t c o u l d a r i s e , b e c a u s e h e was t h e c i t y

a t t o r n e y , and members o f t h e L i v i n g s t o n p o l i c e d e p a r t m e n t

were i n v o l v e d i n t h e c a s e and t h u s p e r s p e c t i v e w i t n e s s e s

a g a i n s t Sanders.        Because of t h i s p o t e n t i a l c o n f l i c t ,            Dan

Yardley t h e n d e c l i n e d t o a c c e p t t h e c a s e and no f e e was

charged.

        J a c k Yardley s t a t e d i n h i s a f f i d a v i t :

        " T h a t a t no t i m e d i d a f f i a n t l e a r n o r know of
        any of t h e c i r c u m s t a n c e s o r d e f e n s e s of RICHARD
        SANDERS a s t o t h e c h a r g e s of second d e g r e e a s s a u l t
        i n March 1970."

        A p p e l l a n t was c o n v i c t e d of t h e c h a r g e s i n 1970, a p p e a l e d ,

and t h e c o n v i c t i o n was r e v e r s e d by t h e Montana Supreme

Court.       S t a t e v. Sanders,          ( 1 9 7 1 ) , 158 Mont. 1 1 3 , 489 P.2d

371.     I n J a n u a r y 1971, f o l l o w i n g S a n d e r s ' c o n v i c t i o n a t t h e

f i r s t t r i a l , J a c k Yardley became t h e c o u n t y a t t o r n e y f o r

Park County, Montana. Subsequent t o t h e r e v e r s a l of h i s

c o n v i c t i o n , a p p e l l a n t was r e t r i e d i n 1972 and c o n v i c t e d of

o n e c o u n t of f e l o n i o u s a s s a u l t . The p r o s e c u t i n g a t t o r n e y on

t h e r e t r i a l was J a c k Y a r d l e y .

        A p p e l l a n t based h i s p e t i t i o n f o r p o s t - c o n v i c t i o n   relief

upon t h e f a c t t h a t t h e p r o s e c u t o r a t a p p e l l a n t ' s 1972 t r i a l

was t h e p a r t n e r of t h e a t t o r n e y whom h e i n i t i a l l y c o n s u l t e d

p r i o r t o t h e f i r s t t r i a l regarding representation.

        I n a n a f f i d a v i t i n s u p p o r t of t h e p e t i t i o n f o r p o s t -
c o n v i c t i o n r e l i e f f i l e d by a p p e l l a n t and h i s w i f e i n Decem-

b e r 1973, a p p e l l a n t r e c i t e s t h e above f a c t s and s t a t e s t h a t

d u r i n g t h e c o n s u l t a t i o n w i t h Dan Yardley           they discussed i n

c o m p l e t e d e t a i l t h e e v e n t s of t h e day of t h e a l l e g e d a s s a u l t

and p o s s i b l e t h e o r i e s of d e f e n s e , and t h a t no d o u b t J a c k

Yardley had o c c a s i o n t o h e a r t h e e n t i r e c o n v e r s a t i o n .

        iio o b j e c t i o n s were made a t t r i a l t o t h e q u a l i f i c a t i o n s

o f J a c k Yardley t o p r o s e c u t e t h e c a s e on b e h a l f of t h e

state.       T h i s i s s u e was f i r s t r a i s e d i n a p p e l l a n t ' s p e t i t i o n

f o r p o s t - c o n v i c t i o n r e l i e f f i l e d a f t e r h i s c o n v i c t i o n was

a f f i r m e d o n a p p e a l i n 1973, 19 months a f t e r r e t r i a l .

        The s o l e i s s u e on a p p e a l i s whether o r n o t S a n d e r s i s

e n t i t l e d t o p o s t - c o n v i c t i o n r e l i e f based upon t h e a l l e g e d

p r i o r involvement of t h e p r o s e c u t o r w i t h p r e l i m i n a r y d e f e n s e

matters?        W e w i l l assume, f o r t h e p u r p o s e of d i s c u s s i o n of

t h i s issue, that appellant's allegations a r e true.

        To r e s o l v e t h e i s s u e , i t i s n e c e s s a r y t o l o o k a t t h e

s e c o n d a r y issue--whether          o r n o t a p p e l l a n t waived h i s p r i v i -

l e g e t o a s s e r t t h e a l l e g e d p r o s e c u t o r i a l c o n f l i c t of i n t e r e s t ?

        A p p e l l a n t f i r s t r a i s e d t h e q u e s t i o n of t h e c o u n t y

a t t o r n e y ' s d i s q u a l i f i c a t i o n i n a p e t i t i o n f o r post-conviction

r e l i e f f i l e d i n t h e U n i t e d S t a t e s D i s t r i c t C o u r t 19 months

a f t e r t h a t c o n v i c t i o n had been a f f i r m e d on a p p e a l .         No

o b j e c t i o n was made, a l t h o u g h        a p p e l l a n t had t o be aware of

t h e a l l e g e d c o n f l i c t a t t h e t i m e of t r i a l .

        There a r e no Montana c a s e s d i r e c t l y on t h i s i s s u e , b u t

t h i s C o u r t h a s r e c o g n i z e d t h a t a d e f e n d a n t may waive a l e g a l

right.       I n S t a t e v. Gallagher,             ( 1 9 7 3 ) , 162 Mont. 1 5 5 , 509

P.2d 852, t h e d e f e n d a n t was g i v e n a c h o i c e between e x p e r i -

enced c o u r t a p p o i n t e d c o u n s e l and c o u n s e l who had p r e v i o u s l y

prosecuted defendant i n another t r i a l .                        Defendant c h o s e a s
h i s d e f e n s e c o u n s e l t h e a t t o r n e y who had p r e v i o u s l y p r o s e c u t e d

him.      T h i s C o u r t h e l d d e f e n d a n t , by h i s c o n d u c t , had waived

any r i g h t t o demand a new t r i a l based on a l l e g e d c o n f l i c t of

the attorney.

        An a s s e r t i o n of d i s q u a l i f i c a t i o n of a p r o s e c u t i n g

a t t o r n e y b e c a u s e of h i s r e l a t i o n s h i p w i t h t h e a c c u s e d i s a

p r i v i l e g e of t h e l a t t e r which may b e waived i n v a r i o u s ways,

p r i n c i p a l l y by f a i l u r e t o r a i s e t h e p o i n t a t t h e e a r l i e s t

p o s s i b l e t i m e . D i s q u a l i f i c a t i o n of P r o s e c u t i n g A t t o r n e y on

Account of R e l a t i o n s h i p w i t h Accused, Anno. 31 ALR3d 953,

989. Gajewski v . U n i t e d S t a t e s ,             (8th C i r .     1 9 6 3 ) , 321 F.2d

261, c e r t . d e n .    375 U.S.       968, 1 L ed 2d 416, 8 4 S . C t .
                                               1                                              486.

        I n the instant case appellant failed t o object t o

Yardley p r o s e c u t i n g him a t t h e t r i a l l e v e l , based on a l l e g e d

c o n f l i c t of i n t e r e s t .    I n s t e a d , h e s t o o d by and w a i t e d f o r

t h e outcome.           When t h e outcome was u n f a v o r a b l e t o him, he

r a i s e d t h e c o n f l i c t i s s u e a s a p o s t - c o n v i c t i o n remedy,

a p p r o x i m a t e l y 19 months a f t e r h i s c o n v i c t i o n was a f f i r m e d .

        A p p e l l a n t c a n n o t s i t by and s p e c u l a t e on t h e outcome of

h i s c o n v i c t i o n and t h e n r a i s e t h i s i s s u e a f t e r t h e v e r d i c t

h a s been e n t e r e d .       A p p e l l a n t waived h i s o p p o r t u n i t y t o

o b j e c t t o Yardley p r o s e c u t i n g him by f a i l i n g t o o b j e c t t o

the prosecutor's qualifications a t t r i a l .

        Therefore, a l l post-conviction r e l i e f i s denied.
                                                                 /"
                                                        /'
                                                             ,& J
                                                                &
                                                             Justice

W e Concur:


   3h&$                  %&
        Chief J u s t i c e